DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/136,668 has claims 1-20 pending.
 
Priority / Filing Date
Applicant’s claim for priority of application No. 16/146,700 (now Pat. No. US 10,936,658) is acknowledged. The effective filing date for this application is September 28, 2018.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc… See MPEP § 608.01(b). 
Note that in the abstract, Applicant cites “Systems,…methods… that facilitates random graph embedding components are provided” on lines 1-2. This citation clearly provokes the use of implied language and repeats the title. Correction and/or revision are required (e.g., removal of the entire first sentence of the abstract).

Drawings
The drawings filed on December 29, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated December 29, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-18 of Pat. No. US 10936658.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of graph analytic using random graph embedding.
Claims 8-14 of the instant application (i.e., method claims) recite similar limitations and claims 1-18 of ‘658 as being compared in the table below. The remaining claims are different variations (i.e., system and CRM claims) are not compared for simplicity purposes.
Instant Application
Pat. No. US 10,936,658
Claim 8
A computer-implemented method, comprising: 

generating, by a system operatively coupled to a processor, a random graph having properties determined randomly based on node embeddings corresponding to a data graph; and 





computing, by the system, a graph feature matrix corresponding to the data graph based on a distance between the random graph and the data graph.
Claim 8
A computer-implemented method, comprising:

generating, by a system operatively coupled to a processor and a memory, a random graph, wherein properties of the random graph are determined randomly based on first node embeddings corresponding to a data graph, an embedding is a representation of a respective graph on a surface of a dimensional space, and the first node embeddings comprise a first bag of vectors; and
computing, by the system, a graph feature matrix corresponding to the data graph based on a distance between a second bag of vectors of second node embeddings representing the random graph and the first bag of vectors of the first node embeddings representing the data graph, wherein the graph feature matrix comprises a positive-definite global graph kernel matrix being a symmetric matrix with all positive eigenvalues and containing global properties of the data graph; and
analyzing, by the system, the data graph based on the graph feature matrix, thereby facilitating at least one of reduced memory consumption associated with the memory, or improved processing efficiency associated with the processor.
Claim 10
The computer-implemented method of claim 8, wherein the generating further comprises, generating, by the system, the random graph based on random graph node embeddings.

Claim 9
The computer-implemented method of claim 8, further comprising computing, by the system, the node embeddings based on the data graph.
Claim 9
The computer-implemented method of claim 8, further comprising computing, by the system, the first node embeddings based on the data graph.


Claim 10
The computer-implemented method of claim 8, wherein the generating further comprises, generating, by the system, the random graph based on a data-dependent random feature distribution or a data-independent random feature distribution.


Claim 11 
The computer-implemented method of claim 8, wherein the generating further comprises, generating, by the system, the random graph based on a data-dependent random feature distribution or a data-independent random feature distribution.
Claim 11
The computer-implemented method of claim 8, wherein the computing comprises, computing, by the system, the graph feature matrix based on a dissimilarity measurement between the random graph and the data graph.
Claim 12 
The computer-implemented method of claim 8, wherein the distance is based on a dissimilarity measurement between the first bag of vectors and the second bag of vectors.
Claim 12
The computer-implemented method of claim 8, further comprising employing, by the system, the graph feature matrix to perform analysis of the data graph.
Claim 8
…analyzing, by the system, the data graph based on the graph feature matrix, thereby facilitating at least one of reduced memory consumption associated with the memory, or improved processing efficiency associated with the processor.

Claim 13
The computer-implemented method of claim 8, wherein the graph feature matrix comprises a positive-definite global graph kernel matrix.
Claim 8
…wherein the graph feature matrix comprises a positive-definite global graph kernel matrix...
Claim 14
The computer-implemented method of claim 8, further comprising, generating, by the system, visual data based on feedback from an entity, the visual data comprising data indicative of quality of at least one of the random graph, the node embeddings, or the graph feature matrix.
Claim 13
…generating, by the system, visual data based on feedback from an entity, the visual data comprising data indicative of quality of at least one of: the random graph; the first node embeddings; the second node  embeddings; or the graph feature matrix.



It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify the elements of claims 1-18 of ‘658 with any combination of the cited references below to arrive at claims 1-20 of the instant application for the purpose of learning and refining features of a matrix based on distances of training data obtained from available data graphs.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention in claims 1-20 is directed to a judicial exception (i.e., an abstract idea) without significantly more.   
a.	Claims 1-20 pass step 1 of the 35 U.S.C. 101 analysis since each claim is either directed to a system with processor and memory, method, or a computer-readable medium excluding transitory signals ([00147] of specification). 
b.	Claims 1-20 each does not pass step 2A (prong 1) of the 35 U.S.C. 101 analysis because:
Claims 1, 8, and 15 recite each, in part, elements that are directed to an abstract idea (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)) as follows:
“generating…a random graph based on node embeddings corresponding to a data graph” (e.g., observing, by eyes, an original graph displayed; and creating, using a pen, a random graph based on observed materials on a piece of paper);
“computing…a graph feature matrix corresponding to the data graph based on a distance between the random graph and the data graph” (e.g., mentally calculating the distance and draw out a feature matrix via the pen and paper).
In accordance with “October 2019 Update: Subject Matter Eligibility”, “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions. Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind…” (page 7); “The use of a physical aid (i.e. pen and paper) to help perform a mental step (e.g. a mathematical calculation) does not negate the mental nature of this limitation” (page 9). The steps above are recited at a high level of generality such that they could practically be performed in the human mind, even if with the use of a physical aid (i.e. pen and paper) as described above. Therefore, the limitations noted above, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for generic computer components. That is, other than reciting “by a system comprising a processor and/or memory”, nothing in the claim precludes the steps from practically being performed in the mind and/or the physical aid.
Claims 2, 9, and 16 further recite in each a computing step that can be performed mentally and/or with the aid of pen and paper (e.g., calculating the node embeddings, in mind, and writing down the calculated results).
Claims 3, 10, and 17 further recite in each a generating step that can be performed mentally and/or with the aid of pen and paper (e.g., writing down the random graph based on a respective distribution).
Claims 4, 11, and 18 further recite in each a computing step that can be performed mentally and/or with the aid of pen and paper (e.g., calculating, in mind, the graph feature matrix based on observed dissimilarity measurements).
Claims 5, 12, and 19 further recite in each an analyzing step that can be performed mentally and/or with the aid of pen and paper (e.g., mentally performing the analysis of the data graph).
Claims 6, 13, and 20 further recite in each an element of positive-definite global graph kernel matrix which can be included in the mental computation in the respective independent claim.
Claims 7, and 14 further recite in each an visualizing step that can be performed manually and/or with the aid of pen and paper (e.g., highlighting with pen and paper the graphs or matrices based on respective attributes or feedbacks).


c.	Claims 1-20 each does not pass step 2A (prong 2) of the 35 U.S.C. 101 analysis because:

Regarding claims 1, 8, and 15, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of being implemented by a system comprising a processor and memory. The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The steps of “generating” and “computing” amount to no more than insignificant extra-solution activity of a user, which is “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim…post-solution activity”, similar to “presenting offers to potential customers… OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(g)). 
Claims 2-6, 9-14, and 16-20 each does not contain any additional element(s) taken individually or as an ordered combination that can be integrated in a practical applications. All elements recite mental computing, manual generation, and/or manual visualization that can aided with pen and paper as explained above.
Accordingly, the above claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
d.	Claims 1-20 each does not pass step 2A (prong 2) of the 35 U.S.C. 101 analysis because:
The additional elements (if found) in step 2A are reevaluated in step 2B to determining if each limitation is more than what is well-understood, routine, conventional activity in the field. The background of the limitations does not provide any indication that the computer components (i.e., processor and network interface) are not off-the-shelf computer components. The Symantec, TLI, and OOP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving, generating, storing, determining, identifying, and transmitting of data over a network are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the claims are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in each claims, thus, the claims are ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zweig et al. (Pub. No. US 2018/0160281, filed on May 18, 2016; hereinafter Zweig).

Regarding claims 1, 8, and 15, Zweig clearly shows and discloses a computer-implemented method (Abstract); a computer program product facilitating graph similarity analytics, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to implement the method; and a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a random graph component and a graph embedding component that implement the method ([0016]), wherein the method comprising:
generating a random graph having properties determined randomly based on node embeddings corresponding to a data graph (FIG. 4 shows some examples of random graphs 400 with a fixed degree sequence generated from graph 100. For instance, random graph 410 is obtained by swapping edges (10, 18) and (12, 24) of graph 100 to generate edges (10, 12) and (18, 24). Swapping edges (10, 14) and (12, 18) of graph 100 into edges (10, 18) and (12, 14) would not be allowed because the resulting swapped edges (10, 18) and (12, 14) already exist in graph 100, [0095]); and
computing a graph feature matrix corresponding to the data graph based on a distance between the random graph and the data graph (A random graph generated from an original graph may be loosely considered as a graph that has the same vertices as the original graph but edges randomly drawn between the vertices. A comparison with a random graph may be useful in determining how significant a pattern in the original graph is. Performing the calculation step for each of the plurality of random graphs; storing the co-occurrence for a pair of rows in the first graph and the co-occurrence for the same pair of rows in each of the plurality of random graphs in a result matrix in the memory; and evaluating the statistical significance of the co-occurrence for the pair of rows in the first graph from the result matrix. Evaluating the statistical significance comprises: computing a mean value of the co-occurrences in the plurality of random graphs; and computing the difference between the co-occurrence in the first graph and the mean value, [0013]-[0015], [0113]-[0120]).  	
Regarding claims 2, 9, and 16, Zweig further discloses computing the node embeddings based on the data graph (FIG. 4 shows some examples of random graphs 400 with a fixed degree sequence generated from graph 100. For instance, random graph 410 is obtained by swapping edges (10, 18) and (12, 24) of graph 100 to generate edges (10, 12) and (18, 24). Swapping edges (10, 14) and (12, 18) of graph 100 into edges (10, 18) and (12, 14) would not be allowed because the resulting swapped edges (10, 18) and (12, 14) already exist in graph 100, [0095]).  
Regarding claims 3, 10, and 17, Zweig further discloses generating the random graph based on a data-dependent random feature distribution or a data-independent random feature distribution (The significance of a computed value for the co-occurrence can be roughly defined as the likelihood that the result is caused by something other than mere random chance. Referring back to FIG. 1, "you" and "Liam" share three common contacts "Mia", "Sophia" and "Ryan". If this co-occurrence is deemed significant, it may indicate a specific underlying scenario to the network of contacts, such as that these users are colleagues or relatives, [0090]).  
Regarding claims 4, 11, and 18, Zweig further discloses computing the graph feature matrix based on a dissimilarity measurement between the random graph and the data graph (A set of random graphs with the same degree sequence constitutes a fixed degree sequence model (FDSM). Once the plurality of co-occurrences in the FDSM have been computed, different quantities can be used to evaluate the statistical significance of the co-occurrence observed in the original graph, [0113]. At step 702, the co-occurrence is computed for each of the random graphs by performing steps 202 to 207 and then stored together with the co-occurrence in the original graph in the result matrix at step 703. In detail, each entry of the result matrix may contain the co-occurrences computed for each pair of vertices (u,v), so that the result matrix is an upper triangular matrix, [0120]).  
Regarding claims 5, 12, and 19, Zweig further discloses employing the graph feature matrix to perform analysis of the data Page 45 of 48 P201802523US01graph (A set of random graphs with the same degree sequence constitutes a fixed degree sequence model (FDSM). Once the plurality of co-occurrences in the FDSM have been computed, different quantities can be used to evaluate the statistical significance of the co-occurrence observed in the original graph, [0113]. At step 702, the co-occurrence is computed for each of the random graphs by performing steps 202 to 207 and then stored together with the co-occurrence in the original graph in the result matrix at step 703. In detail, each entry of the result matrix may contain the co-occurrences computed for each pair of vertices (u,v), so that the result matrix is an upper triangular matrix, [0120]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zweig in view of Chen et al. (Pub. No. US 2018/0307901, filed on April 20, 2018; hereinafter Chen).

Regarding claims 6, 13, and 20, Chen then discloses the graph feature matrix comprises a positive-definite global graph kernel matrix (feature matrix including positive definite kernel matrix, [0019]-[0026]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chen with the teachings of Zweig for the purpose of learning and refining features of a matrix based on distances of training samples obtained from kernel space.

Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zweig in view of Ott et al. (Pub. No. US 2017/0199905, published on July 13, 2017; hereinafter Ott).
Regarding claims 7, and 14, Ott then discloses generating visual data based on feedback from an entity, the visual data comprising data indicative of quality of at least one of: the random graph; the node embeddings; random graph node embeddings; or the graph feature matrix (once the heterogeneous graph is constructed, social-networking system 160 may assign initial (or "seed") scores to a set of place-entity nodes that are known to be high-quality or low-quality. As an example and not by way of limitation, known high-quality place-entity nodes may be labeled with an initial score of +1, and known low-quality place-entity nodes may be labeled with an initial score of -1. In particular embodiments, the initial labeling may be provided by other scoring algorithms, from human evaluators, or through user feedback. As an example and not by way of limitation, user feedback may comprise presenting a particular place-entity to a user and asking the user to determine if the place-entity is high-quality or low-quality, [0082]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Ott with the teachings of Zweig for the purpose of nodes managing quality threshold of a graph based on feedbacks received from entities associated with the graph.

Relevant Prior Art
The following references are considered relevant to the claims:
Ding et al. (Pub. No. US 2019/0087692) teaches a large number of continuous DR maps may satisfy the above properties, and hence the bound, up to a constant factor. A linear DR map can be decomposed as a rotation, projection and a positive semi-definite matrix. 
Matveeva et al. (Pub. No. US 2007/0067281) teaches a system that builds an association tensor (such as a matrix) to facilitate document and word-level processing operations. During operation, the system uses terms from a collection of documents to build an association tensor, which contains values representing pair-wise similarities between terms in the collection of documents.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
September 19, 2022